DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I: a sole structure comprising an outsole wherein the outsole has a base and the outsole includes a plurality of pillars as claimed in claims 4 and 5 and shown in Figs. 1-5.
Species II: a sole structure comprising a base, pillars, and a stack structure further comprising a wall to close a clearance between the base and the stack structure as claimed in in claim 3 and shown in Figs. 6-11.
Species III: a sole structure comprising a base, pillars, and a stack structure wherein the stack structure is a midsole as claimed in claim 8 
Species IV: a sole structure comprising a base, pillars, and a stack structure wherein the stack structure is a lower portion of a shoe upper as claimed in claim 9 and shown in Fig. 13.
Species V: a sole structure comprising a base, pillars, and a stack structure wherein elastic deformation of the pillars is anisotropic or a density of the pillars varies or heights of the pillars vary as claimed in claims 10-12 and as shown in Figs. 19-21.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claims 1, 2, 6, 7, and 13 are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I, II, III, IV, and V lack unity of invention because even though the inventions of these groups require the technical feature of a sole structure for a shoe, the sole structure comprising: a base having a plate-like shape, and disposed near a ground; a plurality of pillars protruding upward from the base, and spaced apart from each other, the pillars being elastically deformable; and a stack structure disposed above the base, the pillars being disposed between the base and the stack structure with lower end portions of the pillars fixed to the base and with upper end portions of the pillars fixed to the stack , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of [Young-Chul, US 7,523,566].
Young-Chul teaches (Figs. 3-7):
a sole structure (“shoe sole 100”; col. 4 line 50) for a shoe, the sole structure comprising: a base (“outsole 110”; col. 4 line 5) having a plate-like shape (its shape is plate-like as shown in Fig. 3), and disposed near a ground (“makes contact with the ground”; col. 2 line 65); a plurality of pillars (“protrusions 131”; col. 4 line 62) protruding upward from the base (they protrude upward from outsole 110 as shown in Fig. 7), and spaced apart from each other, the pillars being elastically deformable (“elastically deformed”; col. 5 line 26); and a stack structure (the upper part of the “insert 130”; col. 4 line 60; i.e. the stack structure of Young-Chul is the part of the insert from which the pillars protrude downwardly) disposed above the base (stack structure is above base in Fig. 7), the pillars being disposed between the base and the stack structure (pillars are between base and stack structure in Fig. 7) with lower end portions of the pillars fixed to the base (insofar as “protrusions 131 are elastically deformed…when a local pressure is applied thereto from” (col. 5 lines 26-27) elements of the outsole, lower end portions of the pillars are fixed to the base and shown in Fig. 7) and with upper end portions of the pillars fixed to the stack structure (“insert 130…provided at a bottom surface thereof with a plurality of protrusions 131”; col. 4 lines 60-62; see also Fig. 7).

A telephone call was not made to request an oral election to the above restriction requirement due to the complexity of the requirement; see MPEP 812.01.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHARON M PRANGE/Primary Examiner, Art Unit 3732